PER CURIAM.
By petition of The Florida Bar, it has been made known to this Court that the Honorable Joseph W. Gross, 3704 Euclid Avenue, Tampa, Florida, a member of The Florida Bar in good standing, was adjudged incompetent by reason of paranoid schizophrenia by order of the County Judge of Pinellas County, dated October 30, 1970.
Under Article II, Section S, the Integration Rule of The Florida Bar, 32 F.S.A., it is provided that a lawyer who has been adjudged mentally incompetent shall be *136suspended from the practice of law. No response has been submitted in behalf of Mr. Gross, and he has not appealed from the order of the County Judge. According to the petition, he is currently in an institution where he is undergoing intensive treatment. We have found it to be within the public interest in the past to enter an order of suspension in cases of incompetency. In re Edwards, 227 So.2d 306 (Fla. 1969).
Accordingly, we deem it advisable to order that the petition for suspension of Joseph W. Gross be granted, subject to any right which he might have to apply for reinstatement at the proper time and upon proper showing.
It is so ordered.
CARLTON, Acting C. J., and ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.